NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 26 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BARBARA A. HAASE,                               No.    17-36054

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05194-MAT

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                    for the Western District of Washington
                 Mary Alice Theiler, Magistrate Judge, Presiding

                          Submitted February 24, 2020**


Before:      FARRIS, TROTT, and SILVERMAN, Circuit Judges.

      Barbara A. Haase appeals the district court’s affirmance of the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act (Act). We have jurisdiction under 28 U.S.C. § 1291 and 42

U.S.C. § 405(g). We review de novo, Attmore v. Colvin, 827 F.3d 872, 875 (9th

Cir. 2016), and we affirm.

      The ALJ did not err in evaluating the medical record, and substantial

evidence supports the ALJ’s findings that Haase received conservative treatment,

had only minimal follow up with recommended treatment, findings on examination

were normal or “fairly benign,” and there were significant periods with no

treatment or prescription medication. See Molina v. Astrue, 674 F.3d 1104, 1111

(9th Cir. 2012) (this court may “reverse only if the ALJ’s decision was not

supported by substantial evidence in the record as a whole or if the ALJ applied the

wrong legal standard”). See also Revels v. Berryhill, 874 F.3d 648, 667 (9th Cir.

2017) (the aggressiveness of treatment is evaluated in the context of the specific

condition being treated). The ALJ did not err by not discussing a physical

therapist’s findings. See Vincent ex rel. Vincent v. Heckler, 739 F.2d 1393, 1394-

95 (9th Cir. 1984) (ALJ “need not discuss all evidence” and must only explain why

“significant probative evidence has been rejected” (emphasis in original)).

      The ALJ provided germane reasons to discount the opinion of physician’s

assistant Rashpal Raj because the opinion lacked support, Raj assessed limitations

lasting only six months, and his opinion was less persuasive than that of examining

physician Derek Leinenbach, who conducted a more thorough examination. See


                                          2                                   17-36054
Molina, 674 F.3d at 1111 (ALJ may reject opinions from “other sources,”

including physician’s assistants, by providing germane reasons). The ALJ did not

err by giving significant weight to Dr. Leinenbach’s opinion and to the opinion of

medical advisor Drew Stevick. See Turner v. Comm'r of Soc. Sec., 613 F.3d 1217,

1223 (9th Cir. 2010) (ALJ did not need to provide reasons where the ALJ did not

reject the doctor’s conclusions).

      The ALJ provided specific, clear, and convincing reasons to discount

Haase’s testimony, including a lack of corroborating evidence, conservative

treatment with minimal follow up, significant periods of time with no treatment or

prescription medication, inconsistent statements concerning urinary disfunction,

and because Haase stopped working for reasons unrelated to her impairment. See

Molina, 674 F.3d at 1112; Parra v. Astrue, 481 F.3d 742, 750-51 (9th Cir. 2007);

Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); Bruton v. Massanari, 268

F.3d 824, 828 (9th Cir. 2001). The ALJ did not err in rejecting Haase’s testimony

that she had not sought treatment because she could not afford it, where the ALJ

pointed to evidence that Haase had not tried to apply for medical insurance, she

had not followed through with available treatment, and she had not sought

alternative treatment from free clinics. See Molina, 674 F.3d at 113-14 (ALJ may

discount testimony based on a finding that the claimant’s proffered reason for not

seeking treatment is not believable). Any error in discounting Haase’s testimony


                                         3                                    17-36054
as inconsistent with her activities was harmless. See Molina, 674 F.3d at 1115.

      The ALJ did not err in formulating Haase’s residual functional capacity

(RFC) or posing hypotheticals to the vocational expert (VE). Haase’s arguments

concerning the RFC repeat her allegations that the ALJ erred in evaluating the

medical evidence and in discounting her symptom testimony. Because Haase did

not show harmful error in the earlier analysis, these arguments lack support. See

Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175-76 (9th Cir. 2008).

      The ALJ did not err or violate her duty to develop the record by not giving

the VE a letter from Haase. The ALJ correctly determined that the letter

challenged the RFC and did not present questions for the VE. The ALJ considered

Haase’s allegations of pain and other symptoms in formulating the RFC. See

Bayliss v. Barnhart, 427 F.3d 1211, 1217-18 (9th Cir. 2005) (ALJ did not err

where the RFC “contained all of the limitations that the ALJ found credible and

supported by substantial evidence in the record”).

      AFFIRMED.




                                         4                                   17-36054